Title: To James Madison from William Jones, 14 January 1813
From: Jones, William
To: Madison, James


Sir
Philada. Jany 14. 1813
I am honored with your letter of the 12th Inst enclosing my Commission as Secretary of the Navy for which mark of your confidence I pray you to accept my sencere acknowledgements.
Having seen my nomination in the public prints I had given to the subject the consideration due to so weighty and important a trust, and although I feel the full force of the responsibility proposed to be vested in me, and that your own and the public confidence far transcends my merits, I have determined to accept the appointment and devote my humble talents to the discharge of the duties you have assigned to me.
My own private interest, domestic convenience and a just estimate of my own qualifications would have forbidden my acceptance, but the sacred cause in which we are engaged and my confidence in and attachment to the administration of our Government demands the sacrifice of every personal consideration. Therefore after four or five days of partial arrangement of my private affairs (or sooner if possible) I will set out for the seat of Government, trusting to the probable chance of a short relaxation after the adjournment of Congress to arrange finally my private concerns. With the most perfect respect and regard I am Sir Your Obdt
W Jones
